Title: V. Address of Handsome Lake, [15 March 1802]
From: Handsome Lake
To: Dearborn, Henry

Brother,
              [15 Mch. 1802]
              The Great Spirit looks down on me this day, and expects that I shall take measures to secure all the reservations to which your red children are entitled. My anxiety on this subject is encreased by a knowledge I have of the will of the Great Spirit above us all. He expects if from me, and faithfulness to him and to my red brethren compel me to be importunate in urging a completion of this very desirable object—
              Brother,
              If all our business can be finished, the remainder of our days will be devoted to agricultural and such other pursuits as are calculated to render life comfortable to ourselves, and pleasing in the sight of the Great Spirit—
            